Citation Nr: 1429510	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right upper extremity. 

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left upper extremity.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Although the Veteran initially requested to be scheduled for a Travel Board hearing, he withdrew the request for a hearing in a September 2011 statement.  See 38 C.F.R. § 20.704(e) (2013).

Historically, the Veteran was granted service connection for peripheral neuropathy of the bilateral upper and lower extremities with a noncompensable rating for each condition, which was combined with the rating for diabetes, effective in July 2001.  The Veteran applied for an increased rating for both conditions in March 2006.  In a June 2006 rating decision, the RO granted a 10 percent rating for each of the lower extremities, but denied the Veteran's claim for a compensable rating for the upper extremities.  The Veteran submitted a notice of disagreement as to the upper extremities only.  After further development, in a June 2011 Decision Review Officer (DRO) decision, the RO granted a 10 percent rating for each of the upper extremities for the entire period on appeal.  However, as this was not a full grant of the benefit sought on appeal, and the Veteran had not expressed satisfaction with the rating, the increased rating claim continued on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In December 2011, the Board denied the claims on appeal.  The Veteran appealed the December 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 memorandum decision, the Court vacated the Board's decision, and remanded the claim to the Board for further proceedings consistent with the decision.

In March 2014, the Veteran's attorney submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran has reported that it was extremely difficult for him to perform construction duties at his job due to his peripheral neuropathy, in that he could not use his hands to grip, so he constantly dropped materials and equipment.  See May 2009 letter, June 2009 VA examination report.  He has remarked that his doctor advised him not to climb ladders, scaffolds, or use electrical saws because of his peripheral neuropathy and the effects of his medication.  See April 2008 letter.  The Veteran has also stated that during the last month he was able to work, he cut his arm on a saw and did not realize it until another worker saw blood on his jacket.  See July 2012 letter.

The Veteran's peripheral neuropathy of the upper extremities has been rated under Diagnostic Code 8515, relating to diseases of the median nerve.  Diagnostic Code 8515, paralysis of the median nerve, provides a 10 percent rating for mild incomplete paralysis, a 30/20 percent rating for moderate incomplete paralysis of the major/minor upper extremity, a 50/40 percent rating for severe incomplete paralysis of the major/minor upper extremity, and a 70/60 percent rating for complete paralysis of the median nerve.

Diagnostic Code 8515 defines "complete paralysis" of the median nerve as including symptomatology as follows: the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a. 

In the May 2013 Court decision which vacated the prior December 2011 Board decision, it was suggested that the Veteran's lay statements had not been properly considered.  The Board further notes that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, the Board finds that a VA medical examiner's retrospective opinion would be helpful in determining if the Veteran's lay statements throughout the appeal were a manifestation of paralysis of the median nerve.

Additionally, the Veteran and his attorney have essentially contended that the Veteran's peripheral neuropathy of the upper extremities has caused the Veteran to be unemployable throughout the period of appeal.  The Veteran's attorney has submitted a November 2013 from C.B., M.Ed., CDMS, which reflects that the Veteran was unable to work in any substantially gainful capacity after June 2006.  In his report, C.B. focused on the Veteran's work history in connection with his diabetic neuropathy.  In light of the November 2013 report from C.B. coupled with the Veteran's own assertions, the Board finds that criteria for referral of this case to the Director, Compensation and Pension for consideration of an extraschedular rating had been met.  Consequently following the performance of a VA examination, the claims file should be referred to the Director, Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant treatment records not already of record, to include the report of any EMG or other relevant diagnostic studies that may have been performed, and associate such records with the claims file.

2.  Once the above development has been completed to the extent possible, the RO/AMC should schedule a VA examination to determine the current severity of the Veteran's bilateral upper extremities peripheral neuropathy.

The examiner should specifically state whether any neurologic manifestations found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  If any of the above requested information cannot be provided without resort to speculation, the examiner must specifically state this.  Any associated tests should be performed and the results contained in the examination report.

Additionally, the examiner is requested to discuss the Veteran's report that he could not use his hands to grip.  After reviewing the medical evidence of record in conjunction with the Veteran's statements concerning his history, the examiner is asked for a retrospective opinion regarding whether complete or incomplete paralysis of any nerve involving the upper extremities has been present at any time from 2005 through the present.  If the examiner opines that incomplete paralysis was historically present, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  If any of the above requested information cannot be provided without resort to speculation, the examiner must specifically state this.

3.  Following examination of the Veteran, refer this claim to the Director, Compensation and Pension for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b).

4.  Thereafter, issue a supplemental statement of the case to the Veteran and his attorney, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

